999 F.2d 547
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Theodore ARNE and Flotilla Arne, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 92-9013.
United States Court of Appeals, Tenth Circuit.
July 13, 1993.

Before LOGAN, MOORE, and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
This is an appeal from the United States Tax Court which upheld the Commissioner's determination of income tax deficiency and additions to tax.   Taxpayers, Theodore and Flotilla Arne, appear here pro se.


3
The case involves two separate notices of deficiency issued by the Commissioner.   The first asserted a deficiency against both taxpayers in the amount of $12,646.57 for tax year 1984.   The second was issued only to Theodore Arne for tax years 1985 and 1986 in the amounts of $178,833 and $28,090 respectively.   Except for a substantial deficiency for failure to report a capital gain of $769,120 in 1985, the deficiencies consisted mainly of under reported income resulting from unsubstantiated deductions together with penalties and interest.


4
The brief of the taxpayers is woeful;  therefore, the substance of their appeal is unclear.1  We can only glean from that document that Mr. and Mrs. Arne do not believe they should have to pay the deficiencies.   They seem to claim they paid "in full" the taxes due for the years in issue.   In response, the government has filed a brief fully addressing all issues raised in the tax court.


5
Because we are obliged to grant latitude to pro se appellants, we have examined de novo the entire record, including the transcript of the tax court hearing.   Having done so, we perceive no reversible error and AFFIRM the judgment of the tax court for the reasons stated in its memorandum of May 20, 1992.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


1
 One of the statement in the brief to which we can specifically respond is taxpayers' contention that the government took their "papers" and did not return them.   Those documents were received in evidence in the tax court and are part of the record on file in this court